Citation Nr: 1038334	
Decision Date: 10/13/10    Archive Date: 10/22/10

DOCKET NO.  07-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for a right arm 
disability, as a result of VA treatment in April 1979.

2.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for hepatitis 
as a result of a blood transfusion during VA treatment in 1979.

3.  Whether new and material evidence has been received in order 
to reopen a claim of entitlement to service connection for a 
lumbar spine disorder. 

4.  Entitlement to service connection for a lumbar spine 
disorder.

5.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a right arm disability, as 
a result of VA treatment in April 1979.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARINGS ON APPEAL

Appellant and nurse


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1952 to October 
1954.

These matters come before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran testified during a hearing before a Decision Review 
Officer (DRO) at the RO in May 2006; a transcript of that hearing 
is of record.

In December 2009, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript is associated with the 
claims folder.  The record was held open for a period of 30 days 
to afford the Veteran an opportunity to submit additional 
evidence.  

The Veteran submitted to the Board additional evidence for 
consideration in connection with the claims on appeal along with 
a waiver of RO jurisdiction of such evidence in December 2009.  
The Board accepts this evidence for inclusion in the record on 
appeal.  38 C.F.R. § 20.1304 (2010).  The Board also obtained a 
Veterans Health Administration (VHA) opinion in June 2010.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. In a June 1982 decision, the Board denied entitlement to 
benefits under the provisions of 38 U.S.C.A. § 351 (now 
38 U.S.C.A. § 1151) for a right arm disability as a result of 
hospitalization and treatment by VA from March to May 1979.

2.  New evidence associated with the claims file since the June 
1982 Board decision, when considered by itself or in connection 
with evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for   entitlement to 
compensation benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for a right arm disability, as a result of VA treatment 
in April 1979, or raises a reasonable possibility of 
substantiating that claim.

3.  In a December 2004 rating decision, the RO denied reopening 
the Veteran's claim of entitlement to compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for hepatitis 
as a result of a blood transfusion during VA treatment in 1979; 
although notified of the denial in December 2004, the Veteran did 
not initiate an appeal.

4.  None of the new evidence associated with the claims file 
since the December 2004 denial, when considered by itself or in 
connection with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim of 
entitlement to compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for hepatitis as a result of a blood 
transfusion during VA treatment in 1979, or raises a reasonable 
possibility of substantiating that claim.

5.  In a December 1988 rating determination, the RO denied 
reopening the Veteran's claim of entitlement to service 
connection for a back condition; although notified of the denial 
in December 1988, the Veteran did not initiate an appeal.

6.  New evidence associated with the claims file since the 
December 1988 denial, when considered by itself or in connection 
with evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim of entitlement to 
service connection for a lumbar spine disorder, or raises a 
reasonable possibility of substantiating that claim.

7.  A lumbar spine disorder is causally related to active 
service.
   
8.  A preponderance of the evidence establishes that the Veteran 
does have an additional right arm disability as a result of VA 
treatment in April 1979 found to be proximately due to an event 
not reasonably foreseeable during that treatment.


CONCLUSIONS OF LAW

1.  The Board's June 1982 decision, which denied the Veteran's 
claim for entitlement to benefits under the provisions of 
38 U.S.C.A. § 351 for a right arm disability as a result of 
hospitalization and treatment by VA from March to May 1979, is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302(b), 20.1104, 20.1105 (2010).

2.  As evidence received since the Board's June 1982 denial is 
new and material, the criteria for reopening the Veteran's claim 
for entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a right arm disability, as 
a result of VA treatment in April 1979, are met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).



3.  The December 2004 RO rating decision that denied reopening 
the Veteran's claim of entitlement to compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for hepatitis 
as a result of a blood transfusion during VA treatment in 1979, 
is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010).

4.  As evidence received since the RO's December 2004 denial is 
not new and material, the criteria for reopening the Veteran's 
claim of entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for hepatitis as a result of a 
blood transfusion during VA treatment in 1979, have not been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

5.  The December 1988 RO rating determination that denied 
reopening the Veteran's claim of entitlement to service 
connection for a back condition is final.  38 U.S.C.A. § 7105(b) 
(West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

6.  As evidence received since the RO's December 1988 denial is 
new and material, the criteria for reopening the Veteran's claim 
of entitlement to service connection for a lumbar spine disorder 
have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2010).

7.  A lumbar spine disorder was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2010).

8.  The criteria for entitlement to compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for a right arm 
disability, as a result of VA treatment in April 1979, have been 
met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2010).



(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  38 U.S.C.A. § 7261(b)(2).  In the 
event that a VA notice error occurs regarding the information or 
evidence necessary to substantiate a claim, VA bears the burden 
to show that the error was harmless.  However, the appellant 
bears the burden of showing harm when not notified whether the 
necessary information or evidence is expected to be obtained by 
VA or provided by the appellant.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Federal Circuit has stated that notice cannot be cobbled 
together out of unrelated decisional and post-decisional 
documents, such as rating decisions and statements of the case.  
Mayfield v. Nicholson, 444 F.3d 1328, 1333-35 (Fed. Cir. 2006).  
However, after a notice deficiency has occurred, there are ways 
of showing that the purpose of VCAA notice was not frustrated.  
Two ways of showing this include: defects in notice were cured by 
actual knowledge on the part of the appellant and establishing 
that a reasonable person could be expected to understand what was 
still needed based on the notice provided.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, VA is required to look at the bases for the denial 
in the prior decision and to provide the claimant with a notice 
letter that describes what evidence would be necessary to 
substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  

As an initial matter, the Board has reopened and granted the 
Veteran's claim of entitlement to compensation benefits, pursuant 
to the provisions of 38 U.S.C.A. § 1151, for a right arm 
disability, as a result of VA treatment in April 1979 as well as 
reopened and granted the claim of entitlement to service 
connection for a lumbar spine disorder.  Thus, no additional 
discussion of VA's duty to notify and assist is necessary with 
respect to those issues.

As for the petition to reopen the claim of entitlement to 
compensation benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for hepatitis as a result of a blood transfusion during 
VA treatment in 1979, the notice letter provided to the Veteran 
by the RO in September 2005 included the criteria for reopening a 
previously denied claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for hepatitis, 
the criteria for establishing compensation benefits pursuant to 
the provisions of 38 U.S.C.A. § 1151, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as he was informed 
about what evidence was necessary to substantiate the elements 
required to establish compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 that were found insufficient in 
the previous denial.

However, to the extent that the RO did not clearly notify the 
Veteran of the evidence and information that was necessary to 
reopen his claim or describe what evidence would be necessary to 
substantiate the elements required to establish compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
hepatitis that was found insufficient in the previous denial, the 
Board finds any such error in notification to be harmless.

The Board observes that during the pendency of that claim, the 
Veteran has been represented by an accredited representative, who 
is well aware of the requirements of the VCAA and the elements 
needed to substantiate the Veteran's claim, and such 
representative has submitted argument during the course of this 
appeal.  Dalton v. Nicholson, 21 Vet. App. 23, 34 (2007) (holding 
that VCAA notice error was not prejudicial because the appellant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim by way of the arguments made 
to the RO).  In addition, the Veteran's before the Board showed 
that he clearly had actual knowledge that in order to support his 
claim, including demonstrated actual knowledge of the basis of 
the previous final denial and evidence necessary to reopen the 
claim.   The fact that he needed to submit new and material 
evidence was referenced and acknowledged by the Veteran.  
Transcript of December 2009 hearing at 2 and 16.  He also 
discussed whether there was evidence of existing/current 
residuals of the hepatitis infection that he incurred during his 
VA hospitalization, which had been the underlying basis for the 
past denial of his claim for compensation.  Id at 17-21.  Indeed, 
the transcript from the Veteran's hearing before a VA Decision 
Review Officer (DRO) clearly shows that the he was informed of 
the type of evidence needed to reopen his claim.  Transcript of 
May 2006 hearing at 14.

As the record shows that the Veteran has actively participated in 
presenting arguments in support of his new and material evidence 
claim for compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for hepatitis, and has in fact expressed his 
understanding of the information and evidence necessary to 
substantiate this issue, the Board concludes that any 38 U.S.C.A. 
§ 5103(a) - complaint notice error in this case did not preclude 
him from effectively participating in the processing of his 
claim.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of his 
claim on appeal.  This duty includes assisting him in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment and personnel 
records as well as VA treatment records.  The Board notes that 
during the May 2006 DRO hearing, the Veteran's representative 
recited the findings from a March 2006 statement from a VA 
treatment provider at the VA outpatient clinic in Smyrna, 
Georgia, a record that was not included in the claims file.  It 
was indicated that the Veteran was administered a screening test 
for hepatitis C that was positive.  However, the second test to 
confirm hepatitis C was noted to be negative.  The Veteran and 
his representative again referred to the March 2006 statement 
during the December 2009 hearing but also indicated that there 
were no more VA treatment records for VA to obtain to associate 
with the file.  The Board acknowledges that the March 2006 
statement from the VA treatment provider was not included in the 
record and never submitted by the Veteran or his representative 
for review.  However, the Board finds no prejudice to the Veteran 
in this case.  

First, the Veteran demonstrated that he clearly knew the contents 
of the statement, even though they were adverse to his, because 
he read the findings into the record.  Second, the Board believes 
that the Veteran's recitation of the statement, once transcribed 
as a part of the record of his hearing, became a written copy of 
the statement sufficient enough for the Board to consider the 
substantive findings within the statement.  See, e.g., Tomlin v. 
Brown, 5 Vet. App. 355 (1993).   Finally, there is no indication 
that this statement was a part of his formal VA record, which 
would suggest that there was outstanding VA treatment records 
that were not obtained by VA.   Rather, this was a statement that 
was drafted for the Veteran on his behalf and therefore does not 
trigger the need to conduct a search for the statement.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained if 
the material could be determinative of the claim).

Based on the foregoing reasons and the particular facts presented 
in this case, the Board finds that no useful purpose would be 
served in remanding this matter for yet more development.  Such a 
remand would result in unnecessarily imposing additional burdens 
on VA, with no additional benefit flowing to the Veteran.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

The Veteran submitted written statements discussing his 
contentions and private treatment records.  He was also provided 
an opportunity to set forth his contentions during a May 2006 DRO 
hearing and the hearing before the undersigned in December 2009.  

In Bryant v. Shinseki, --- Vet. App. ----, No. 08-4080 (Jul. 1, 
2010), the United States Court of Appeals for Veterans Claims 
(Court) recently held that 38 C.F.R. 3.103(c)(2) (2010) requires 
that the DRO or Veterans Law Judge (VLJ) who chairs a hearing 
fulfill two duties to comply with the above the regulation.  
These duties consist of (1) the duty to fully explain the issues 
and (2) the duty to suggest the submission of evidence that may 
have been overlooked.  Here, during the December 2009 hearing, 
the undersigned discussed the Veteran's claim for benefits and 
the need to submit or identify new and material evidence to 
reopen the claim for compensation benefits under 38 U.S.C.A. 
§ 1151 currently on appeal.  Such was also discussed at the May 
2006 DRO hearing.  Moreover, neither the Veteran nor his 
representative has asserted that VA failed to comply with 38 
C.F.R. 3.103(c)(2) nor has identified any prejudice in the 
conduct of the Board hearing.  By contrast, the hearing focused 
on the elements necessary to substantiate the claim, to include 
that new and material evidence consisted of current evidence of 
hepatitis or the chronic residuals related thereto.  The Veteran, 
through his testimony, also demonstrated that he had actual 
knowledge of the elements necessary to substantiate his claim for 
benefits.  As such, the Board finds that, consistent with Bryant, 
the DRO and undersigned Veterans Law Judge complied with the 
duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can 
adjudicate the claim based on the current record.

VA need not conduct an examination with respect to the claim of 
whether new and material evidence has been received to reopen 
previously denied claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for hepatitis 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim 
to reopen only if new and material evidence is presented or 
secured.  Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not 
provide a medical examination or medical opinion until a claim is 
reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 
(holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant had 
not presented new and material evidence.)  Therefore, a remand 
for a VA examination is not warranted for this matter.  38 C.F.R. 
§ 3.159(c)(4)(iii) (2010).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence Claims

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2010).  

When a rating decision issued by the RO is affirmed by the Board, 
that determination is considered final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38 C.F.R. § 20.1104 (2010).  When a claimant 
requests that a claim be reopened after an appellate decision has 
been promulgated and submits evidence in support thereof, a 
determination as to whether such evidence is new and material 
must be made and, if it is, as to whether it provides a basis for 
allowing the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
20.1105 (2010).

When a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  Smith v. West, 12 Vet. App. 312 (1999).

Second, if VA determines that new and material evidence has been 
added to the record, the claim is reopened and VA must evaluate 
the merits of the veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When making determinations 
as to whether new and material evidence has been presented, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, the 
next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a) 
(2010).  

I.  Right Arm Disorder

Compensation for a right arm disability due to VA treatment was 
originally denied by the RO in October 1979.  In pertinent part, 
following a 1979 heart catherization through a right brachial 
artery approach, the RO acknowledged the Veteran suffered an 
infection and subsequent rupture of the artery.  However, the RO 
also determined that there was no evidence that the infection or 
rupture were the result of VA negligence or carelessness.   An 
October 1980 Board decision essentially confirmed that finding.  

In a May 1981 rating decision, the RO denied reopening the claim 
of entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 351 for a right arm disability as a result of hospitalization 
and treatment by VA from March to May 1979.   In a June 1982 
decision, the Board denied entitlement to benefits under the 
provisions of 38 U.S.C.A. § 351 for a right arm disability as a 
result of hospitalization and treatment by VA from March to May 
1979.  It was noted that a new factual basis upon which to grant 
the benefits as a result of disability involving the right arm 
due to treatment by VA in 1979 had not been established by 
additional evidence.  

As noted above, when a rating decision issued by the RO is 
affirmed by the Board, that determination is considered final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1104 (2010).  
When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence in 
support thereof, a determination as to whether such evidence is 
new and material must be made and, if it is, as to whether it 
provides a basis for allowing the claim.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 20.1105 (2010).

In March 2005, the Veteran petitioned to reopen his claim for 
entitlement to compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for a right arm disability, as a result of 
VA treatment in April 1979.  This appeal arises from the RO's 
January 2006 denial to reopen the Veteran's claim.


Evidence added to the claims file since the June 1982 Board 
decision includes statements from the Veteran and his 
representative; copies of service treatment records; the May 2006 
DRO hearing transcript; VA examination report dated in September 
2006; a May 2006 statement from a private physician; VA treatment 
records dated from 1982 to 2010; private treatment records dated 
in 2007 and 2009; the December 2009 Travel Board hearing 
transcript; and a June 2010 VHA opinion.

The additionally received evidence is "new" in the sense that 
it was not previously before agency decision makers.  This 
evidence is also "material", as it constitutes evidence which, 
by itself or when considered with previous evidence of record, 
relates to unestablished facts necessary to substantiate the 
claim, i.e., whether the proximate cause of the Veteran's 
additional disability caused by VA treatment was an event not 
reasonably foreseeable.  Consequently, this evidence raises a 
reasonable possibility of substantiating the Veteran's claim of 
entitlement to compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for a right arm disability, as a result of 
VA treatment in April 1979.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for entitlement to compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, for a right arm 
disability as a result of VA treatment in April 1979 are met.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

II.  Hepatitis

Compensation for a right arm disability due to VA treatment was 
originally denied by the RO in October 1979.  In pertinent part, 
the RO acknowledged the Veteran contracted hepatitis during his 
VA hospitalization in 1979.  However, the RO also determined that 
infection likely came from a blood transfusion that he had 
received.   In a subsequent October 1980 decision, the Board 
found that contracting hepatitis following a transfusion was a 
foreseeable and anticipated event and not the result of VA 
negligence or carelessness.    


In a December 2004 rating decision, the RO denied reopening the 
Veteran's claim of entitlement to service connection for 
hepatitis.  While the rating decision characterized the Veteran's 
claim for service connection, it clearly discussed and 
adjudicated this matter as a claim for entitlement to 
compensation benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for hepatitis as a result of a blood transfusion during 
VA treatment in 1979.   Specific reference was made to the 
Board's final decision from 1980.  It also referred to an October 
2004 VA examination report, which included findings that the 
Veteran did not have detectable hepatitis C RNA at present.  
Signs and symptoms of acute hepatitis following the transfusion 
in 1979 were noted to be far more consistent with acute hepatitis 
A, which the Veteran was exposed to as evidenced by the positive 
HAV antibody screen.  HBSAg (hepatitis B service antigen) was 
negative at presentation and the examiner found no evidence of 
evaluation for hepatitis A.  The examiner indicated that no 
further evaluation of hepatitis C was indicated, as two negative 
HCV PCR tests six or more months apart was the standard of care 
in that situation to rule out infection.  Thus, the RO determined 
that the evidence added to the file was not new and material as 
it did not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim - that is that the 
Veteran suffered additional disability as a result of VA 
treatment.

Although notified of the December 2004 denial, the Veteran did 
not initiate an appeal of that determination.  As such, that 
decision is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In March 2005, the Veteran again claimed entitlement to 
compensation benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for hepatitis A as a result of a blood transfusion during 
VA treatment in 1979.

This appeal arises from the RO's January 2006 rating decision 
that found no new and material evidence had been submitted to 
reopen the Veteran's claim for entitlement to compensation for 
hepatitis.  Regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been submitted in 
this matter.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial); see also Wakeford 
v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its 
own regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's previously 
and finally denied claims).

Evidence added to the claims file since the December 2004 denial 
includes statements from the Veteran and his representative; 
copies of service treatment records; the May 2006 DRO hearing 
transcript; VA examination reports dated in October 2004 and 
September 2006; statements from a private physician dated in May 
2006 and December 2009; private treatment records dated in 2007 
and 2009; VA treatment records dated from 2005 to 2010; the 
December 2009 Travel Board hearing transcript; and a June 2010 
VHA opinion.

As an initial matter, copies of service treatment records, VA 
treatment records dated from 1979 to 2004, and the October 2004 
VA examination report are not considered "new" and are 
duplicative of evidence previously considered by the RO in the 
December 2004 rating decision.

The additionally received evidence is "new" in the sense that 
it was not previously before agency decision makers.  However, 
none of this evidence is "material" for purposes of reopening 
the claim of entitlement to compensation benefits, pursuant to 
the provisions of 38 U.S.C.A. § 1151, for hepatitis as a result 
of a blood transfusion during VA treatment in 1979.

Based upon a comprehensive review of the record, the Board finds 
the evidence added to the claims file since the December 2004 
rating decision is either cumulative or redundant of the evidence 
of record or does not raise a reasonable possibility of 
substantiating the claim.  New evidence of record, specifically 
the May 2006 statement from J. A. S., M.D., referred to 
hepatitis, noting that the Veteran acquired hepatitis C through 
VA blood.  However, the record still fails to identify any 
evidence of a current diagnosis of any type of hepatitis (A, B, 
or C).  

Statements from the Veteran and his representative revealed 
repeated contentions that the Veteran contracted hepatitis as a 
result of blood transfusions during VA treatment in 1979.  Aside 
from the fact that these assertions are, essentially, cumulative 
of such other assertions as were previously of record, the Board 
emphasizes that testimony simply reemphasizing the position 
previously considered in the prior final rating decision is not 
new or sufficient to reopen the claim.  Reid v. Derwinski, 2 Vet. 
App. 312 (1992); see also Anglin v. West, 11 Vet. App. 361, 368 
(1998).  In addition, the Veteran had specifically reported that 
he was not currently being treated from hepatitis.  During his 
May 2006 DRO hearing, the Veteran's representative recited the 
findings from a March 2006 VA treatment record from the VA 
outpatient clinic in Smyrna, Georgia, a record that was not 
included in the file.  It was indicated that the Veteran was 
administered a screening test for hepatitis C that was positive.  
However, the second test to confirm was negative.  The Veteran 
and his representative again referred to this treatment record 
during the December 2009 hearing and also indicated that there 
were no more VA treatment records for VA to obtain to associate 
with the file.  

Under these circumstances, the Board must conclude that new and 
material evidence to reopen the claim of entitlement to 
compensation benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for hepatitis as a result of a blood transfusion during 
VA treatment in 1979, has not been received.  The Veteran has yet 
to furnish evidence that he suffered additional disability 
following his in-hospital contracting of hepatitis.  Moreover, he 
not submitted any new and material evidence demonstrating that 
there was any form of negligence, carelessness, lack of proper 
skill, or fault of VA in his contracting hepatitis during his 
hospitalization.  The requirements for reopening the claim are 
not met, and the December 2004 denial of the claim remains final.  
As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




III.  Lumbar Spine Disorder

The Veteran's claim for service connection for low back 
disability was initially denied in June 1961.  The RO essentially 
found that the Veteran's myostitis of the lumbar spine was not a 
chronic disability that had  its onset during his active service.  
The Veteran did not appeal that decision.  More recently, in a 
December 1988 rating determination, the RO indicated that in the 
absence of any new and material evidence to support the Veteran's 
claim for service connection for a back condition, it must 
confirm and continue the prior denial of his claim. 

Although notified of the December 1988 denial, the Veteran did 
not initiate an appeal of that determination.  As such, that 
decision is final as to the evidence then of record, and is not 
subject to revision on the same factual basis.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

In March 2005, the Veteran again claimed entitlement to service 
connection for a lumbar spine disorder, noting that he suffered 
from a ruptured disc and not simply back strain during service.

This appeal arises from the RO's January 2006 rating decision 
that found no new and material evidence had been submitted to 
reopen the Veteran's claim for entitlement to service connection 
for residuals of multiple laminectomies for degenerative disc 
disease with peripheral neuropathy.  

Evidence added to the claims file since the December 1988 denial 
includes statements from the Veteran and his representative; 
copies of service treatment records; the May 2006 DRO hearing 
transcript; VA examination reports dated in October 2004 and 
September 2006; statements from a private physician dated in May 
2006 and December 2009; private treatment records dated from 2002 
to 2009; VA treatment records dated from 1979 to 2010; the 
December 2009 Travel Board hearing transcript; and a June 2010 
VHA opinion.


In a December 2009 statement, J. A. S., M.D., a private 
physician, noted the Veteran was being treated for an L3 
radiculopathy.  He further opined that there was no doubt that 
the current back condition was directly caused by an injury 
incurred on active duty in 1953.  He reiterated that based on 
numerous supporting medical records, the Veteran's current lumbar 
spine disease was a direct result of the injuries suffered in-
service.  

Additional VA treatment records dated in 2010 revealed findings 
of L2-3 right sided facet cyst with stenosis.  In a September 
2010 statement, a VA physician's assistant certified (PA-C) 
reported that a review of the Veteran's history and his 
subsequent course of events would strongly indicate that the in-
service twisting injury of the lumbar spine is a service-
connected injury.  He commented that a severe twisting injury 
while wearing a pack would place a significant torque on the 
lumbar spine and would be a likely mechanism for disc failure.  
The fact that he had no intercurrent injury but continued to have 
some residuals of leg symptoms and the statement in 1961 records 
of exploded discs without intercurrent injury would confirm the 
initial injury and the spinal nerve compression picture described 
by the Veteran. 

The additionally received evidence is "new" in the sense that 
it was not previously before agency decision makers.  This 
evidence is also "material", as it constitutes evidence which, 
by itself or when considered with previous evidence of record, 
relates to unestablished facts necessary to substantiate the 
claim, i.e., an indication of a causal relationship between the 
current lumbar spine disorder and active service.  Consequently, 
this evidence raises a reasonable possibility of substantiating 
the Veteran's claim of entitlement to service connection for a 
lumbar spine disorder.

Under these circumstances, the Board concludes that the criteria 
for reopening the claim for entitlement to service connection for 
a lumbar spine disorder are met.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156.



Entitlement to Service Connection - Lumbar Spine Disorder

As the Board has reopened that Veteran's claim for entitlement to 
service connection for a lumbar spine disorder above, it will now 
adjudicate this matter on a de novo basis.

Under the relevant laws and regulations, service connection may 
be granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  Generally, the evidence must show:  (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004) (citing Hansen 
v. Principi, 16 Vet. App. 110, 111 (2002); Caluza v. Brown, 7 
Vet. App. 498, 505 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred or aggravated during service if they become disabling to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 
(2010).

In each case where a veteran is seeking service connection for 
any disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown by 
such veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
treatment records, and all pertinent medical and lay evidence. 38 
U.S.C.A. § 1154(a) (West 2002 and Supp. 2010).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2010).

Service treatment records detailed findings of back strain in 
July 1953.  However, the Veteran's October 1954 service 
separation examination report did not show any findings, 
complaints, or diagnoses of any lumbar spine disorder.  

In a March 1961 statement, R. T. K., M. D., a private physician, 
indicated that the Veteran had been under his care for the last 
month due to a back ailment.  The Veteran was treated for extreme 
tenderness of the lumbar muscles with bouts of acute spasm which 
completely incapacitate him.  The physician discussed an in-
service injury in 1954, noted that the lumbar spine condition had 
remained constant for 2 or 3 years, and was then aggravated by 
another fall in 1958.  

In an April 1961 statement, R. E. K., M.D., another private 
physician, indicated that the Veteran had been treated for low 
back pain since 1958, described low back pain from a work injury 
incurred in April 1961, and asserted a history of low back pain 
since service. 

A May 1961 VA examination report reflected complaints of a back 
injury during service in 1954 as well as current difficulties 
with back pain and tingling lower extremities.  The examiner 
listed a diagnosis of chronic and symptomatic myositis of the 
lumbar and lumbosacral muscle group.  X-rays were negative. 

Private treatment notes dated in September 1964 detailed that the 
Veteran was involved in a vehicular collision and had secondary 
complaints of low back pain.

In a February 1976 statement, R. E. P., M. D., a private 
physician, indicated that the Veteran underwent lumbar disc 
surgery eleven years (1985) before and did well until an October 
1973 fall injury when he began in have pain in his left leg.  
After utilizing various conservative treatments, the Veteran 
underwent left-sided exploration of the L4 and L5 discs.  That 
procedure revealed a ruptured L4 disc on the left.  A repeat 
exploration of that area as well as wide foraminotomy and 
facetectomy were later performed.  

A May 1976 VA hospital summary showed findings of chronic low 
back and left leg pain.  Additional private treatment notes dated 
from 1964 to 1977 detailed complaints of low back and left leg 
pain as well as findings of L5-S1 disc space narrowing with S1 
root compression, lumbar radiculopathy, and lumbar disc disease.  
A May 1977 VA examination report listed a diagnosis of residuals 
of multiple laminectomies for degenerative disc disease with 
peripheral neuropathies.  



In an August 1978 statement, R. T. K., M.D., indicated that he 
had treated the Veteran from 1955 to 1964 for recurring problems 
relating to his previous back injury.  This was noted to be 
characterized by intermittent episodes of acute back pain with 
leg radiation with treatment of bed rest, medication, and 
physical therapy.  

VA and private treatment notes dated in 2002, 2004, and 2009 
showed continued complaints of back pain.  Private treatment 
records from E. F. P., M.D. detailed findings of lumbar spinal 
stenosis and probable L2-4 radiculopathy.  

In a December 2009 statement, J. A. S., M.D., a private 
physician, noted the Veteran was being treated for an L3 
radiculopathy.  He further opined that there was no doubt that 
the current back condition was directly caused by an injury 
incurred on active duty in 1953.  He reiterated that based on 
numerous supporting medical records, the Veteran's current lumbar 
spine disease was a direct result of the injuries suffered in-
service.  

Additional VA treatment records dated in 2010 revealed findings 
of L2-3 right sided facet cyst with stenosis.  In a September 
2010 statement, a VA physician's assistant certified (PA-C), 
reported that a review of the Veteran's history and his 
subsequent course of events would strongly indicate that the in-
service twisting injury of the lumbar spine is a service-
connected injury.  He commented that a severe twisting injury 
while wearing a pack would place a significant torque on the 
lumbar spine and would be a likely mechanism for disc failure.  
The fact that he had no intercurrent injury but continued to have 
some residuals of leg symptoms and the statement in 1961 records 
of exploded discs without intercurrent injury were noted to 
confirm the initial injury and the spinal nerve compression 
picture described by the Veteran. 

As an initial matter, the Board notes that the post-service 
records reflected post-service diagnoses of lumbar disc disease, 
radiculopathy, and myositis.  Evidence of record further showed 
complaints of a lumbar spine disorder that were incurred during 
service in 1953 and persisted within one year after active 
service separation in 1954.  A private physician indicated that 
he had treated the Veteran for back complaints since 1955. As a 
continuity of symptomatology has been established, through 
medical evidence and his statements, Shedden element (1) is 
therefore met.

Shedden element (2) is also satisfied as to this claim.  Service 
treatment records detailed findings of back strain in July 1953.  

A finding of a nexus between the Veteran's current lumbar spine 
and in-service treatment for back strain is still needed to 
satisfy Shedden element (3).  As noted above, in a December 2009 
statement, J. A. S., M.D. opined that there was no doubt that the 
current back condition was directly caused by an injury incurred 
on active duty in 1953.  In a September 2010 statement, the VA 
PA-C specifically reported that a review of the Veteran's history 
and his subsequent course of events would strongly indicate that 
the in-service twisting injury of the lumbar spine was a service-
connected injury.  

The Board also notes that the Veteran's complaints are consistent 
with evidence of record.  The undersigned also found the 
Veteran's testimony during the December 2009 hearing to be 
credible.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007) (as a 
finder of fact, the Board, when considering whether lay evidence 
is satisfactory, the Board may also properly consider internal 
inconsistency of the statements, facial plausibility, consistency 
with other evidence submitted on behalf of the veteran, and the 
veteran's demeanor when testifying at a hearing).  As a causal 
relationship between the Veteran's claimed lumbar spine disorder 
and his active service has been established, through medical 
evidence and his statements, Shedden element (3) is found to be 
satisfied.

Resolving any reasonable doubt in his favor and in view of the 
totality of the evidence, including the documented in-service 
treatment for back strain, the post-service medical findings of 
record, the December 2009 and September 2010 medical opinions 
from the Veteran's private physician and a VA PA-C, and the 
Veteran's current complaints of a lumbar spine disorder as well 
as his credible and longstanding statements that this disorder 
began during and persisted after service, the Board finds that 
the evidence supports a finding that the Veteran's lumbar spine 
disorder was incurred as a result of his service.  Significantly, 
there is also no evidence to the contrary.  Thus, the Board finds 
that the evidence of record is at least in equipoise, and 
therefore, affording the Veteran the benefit of the doubt, 
service connection for a lumbar spine disorder is warranted.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
As such, the appeal is granted.  

Entitlement to Benefits under 38 U.S.C.A. § 1151 - Right Arm 
Disorder

As the Board has reopened that Veteran's claim for entitlement to 
compensation benefits, pursuant to the provisions of 38 U.S.C.A. 
§ 1151, for a right arm disability, as a result of VA treatment 
in April 1979, it will now adjudicate this matter on a de novo 
basis.

In pertinent part, the current version of 38 U.S.C.A. § 1151 
reads as follows:

(a) Compensation under this chapter and dependency and indemnity 
compensation under chapter 13 of this title shall be awarded for 
a qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability or 
death were service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the result of 
the veteran's willful misconduct and --

(1) the disability or death was caused by hospital care, medical 
or surgical treatment, or examination furnished the veteran under 
any law administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability or death was -- (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an event 
not reasonably foreseeable.

To determine whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the medical treatment upon which the claim is based to his or 
her condition after such treatment has stopped.  38 C.F.R. § 
3.361(b) (2010).  To establish that VA treatment caused 
additional disability, the evidence must show that the medical 
treatment resulted in the additional disability.  Merely showing 
that a veteran received treatment and that the veteran has an 
additional disability, however, does not establish cause.  38 
C.F.R. § 3.361(c)(1) (2010).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a remote 
contributing cause.  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing medical treatment proximately 
caused a veteran's additional disability, it must be shown that 
the medical treatment caused the veteran's additional disability; 
and (i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider, or (ii) VA 
furnished the hospital care, medical or surgical treatment, or 
examination without the veteran's or, in appropriate cases, the 
veteran's representative's informed consent.  38 C.F.R. § 
3.361(d) & (d)(1) (2010).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32 of this chapter.  38 C.F.R. § 
3.361(d)(2) (2010).

In March 1979, the Veteran went to the VA Medical Center in 
Gainesville, Florida, for evaluation following a myocardial 
infarction.  On April 6, 1979, the Veteran underwent cardiac 
catheterization.  Following this treatment, an infection was noted at 
the catheter site on the Veteran's right arm, manifesting in right 
arm pain and a buildup of pus that was drained on April 13.  In an 
April 1979 VA hospital summary and operation report, it was indicated 
that a right arm blood clot was discovered and removed on April 19, 
which resulted in a ruptured brachial artery requiring surgical 
ligation.  The Veteran was returned to the intensive care unit in 
stable condition.    

In a May 2006 statement, a private physician, J. A. S., M.D., opined 
that the Veteran was "greatly harmed by events at the [VA] 
hospital," . . . and that the "pain and injury caused by a botched 
abscess drainage have stayed forever with [the Veteran]."  In 
particular, the physician indicated that it is generally safer to 
have a heart catheterization with entry through the leg instead of 
the arm, and that VA physicians "should have been able to monitor 
for and prevent such serious abscess/infection from developing at the 
site of the catheter entry."
      
In a September 2006 VA examination report, the Veteran complained of 
tremor (most likely due to unrelated etiology), impaired use, mild 
motor weakness, and loss of feeling in his right hand.  The examiner, 
a VA physician, determined upon review of the Veteran's records and 
examination of the Veteran that he "could not find evidence of 
obvious negligence," and that "[t]he complication was managed 
surgically according to the normal standards of care in such cases."  
The VA examiner also noted that "[i]nfection and secondary bleeding 
from [a] catheter site is a well recognized, though rare complication 
of cardiac catheterization."  

A private electromyography report dated in April 2007 noted findings 
of peripheral nerve damage of the median and ulnar nerve as well as 
slowing nerve conduction.  

In a June 2010 VHA opinion, a VA physician detailed his extensive 
review of the Veteran's claims file.  He indicated that the 
Veteran's post-procedure complications, including infection, 
abscess formation with need for drainage and subsequent emergent 
ligation of the right brachial artery, were not due to 
carelessness, negligence, lack of proper skill, or error in 
judgment by VA healthcare providers.  The physician referred to 
literature that documented no significant difference in the 
percentage of entry site complications between the leg or arm 
areas.  He noted that infection was a risk of percutaneous access 
of any type and occurred rarely in heart catheterization 
procedures.  As risk of infection was a rare complication of 
heart catheterization, the physician opined that he did not think 
the Veteran's development of an upper extremity abscess and 
subsequent rupture of the brachial artery were reasonably 
foreseeable complications. 

In multiple written statements as well as during his May 2006 and 
December 2009 hearings, the Veteran has asserted that his right arm 
disability resulted from VA's failure to prevent, discover, and 
properly treat the above-referenced infection, which arose following 
his cardiac catheterization in 1979.  

Upon consideration of the totality of the evidence of record, the 
Board finds that a grant of compensation, pursuant to 38 U.S.C.A. 
§ 1151, for a right arm disability (residuals of a rupture of the 
right brachial artery - brachial artery occlusion) is warranted.  

As an initial matter, the Board notes that evidence of record 
does definitively establish that the Veteran suffered an 
additional right arm extremity disability caused by VA treatment 
in April 1979.  While VA and private physicians both found that 
Veteran's post-procedure complications, including infection, 
abscess formation with need for drainage and subsequent emergent 
ligation of the right brachial artery, were not due to 
carelessness, negligence, lack of proper skill, or error in 
judgment by VA healthcare providers, the September 2006 and June 
2010 examiners each acknowledged that post-surgical infection and 
bleeding was a rare complication of cardiac catheterization.  In 
addition, evidence of record, specifically the June 2010 VHA 
examiner's opinion, showed that the proximate cause of the 
additional right arm disability was the result of an event not 
reasonably foreseeable.  

Based on the foregoing discussion, the Board must conclude that 
the criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a right arm disability, as 
a result of VA treatment in April 1979 are met, and the claim is 
granted.





ORDER

New and material evidence has been received in order to reopen a 
claim of entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for a right arm disorder, as a 
result of VA treatment in April 1979.

New and material evidence has not been received in order to 
reopen a claim of entitlement to compensation benefits, pursuant 
to the provisions of 38 U.S.C.A. § 1151, for hepatitis as a 
result of a blood transfusion during VA treatment in 1979.

New and material evidence has been received in order to reopen a 
claim of entitlement to service connection for a lumbar spine 
disorder.

Entitlement to compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for a right arm disability, as a result of 
VA treatment in April 1979, is granted.

Entitlement to service connection for a lumbar spine disorder is 
granted.




______________________________________________
MICHAEL A. HERMAN  
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


